In an action to foreclose a mortgage, the defendant Linda Albert appeals from so much of an order of the Supreme Court, Putnam County (O’Rourke, J.), dated July 1, 2009, as denied her motion, in effect, for leave to renew and reargue that branch of her motion which was to vacate a judgment of foreclosure and sale dated October 10, 2008.
Ordered that the appeal from so much of the order as denied that branch of the defendant Linda Albert’s motion which was, in effect, for leave to reargue is dismissed, as no appeal lies from the denial of a motion for leave to reargue; and it is further,
*986Ordered that the order is affirmed insofar as reviewed; and it is further,
Ordered that one bill of costs is awarded to the respondent.
“A motion for leave to renew shall be based upon hew facts not offered on the prior motion that would change the prior determination, and shall contain reasonable justification for the failure to present such facts on the prior motion” (Marrero v Crystal Nails, 77 AD3d 798, 799 [2010]; see CPLR 2221 [e]; Williams v Nassau County Med. Ctr., 37 AD3d 594 [2007]). Here, that branch of the defendant Linda Albert’s motion which was, in effect, for leave to renew was properly denied, as the allegedly “new facts” offered would not have changed the prior determination (see CPLR 2221 [e] [2]).
The parties’ remaining contentions are not properly before this Court. Dillon, J.P., Santucci, Dickerson and Chambers, JJ., concur.